Citation Nr: 0107745	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  97-13 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) for the 
period February 5, 1996, to August 11, 1999.

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD for the period commencing August 12, 1999.

3.  Entitlement to an increased evaluation for bilateral pes 
cavus with metatarsalgia and callosities, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1996 by the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the rating decision in May 1996 granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective February 5, 1996, which was the date of 
claim.  A rating decision in June 2000 increased the 
evaluation to 30 percent, effective August 12, 1999, which 
was the date of a VA psychiatric examination.

REMAND

During the pendency of the veteran's appeal, the schedular 
criteria for rating psychiatric disabilities were revised 
effective November 7, 1996.  61 Fed. Reg. 52700 (Oct. 8, 
1996).  Under Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  In this case, the Board finds that the 
former criteria for rating PTSD are more favorable to the 
veteran and, therefore, the questions for consideration are 
whether the veteran is entitled to an evaluation in excess of 
10 percent for PTSD under the former criteria for the period 
February 5, 1996, to August 11, 1999, and whether he is 
entitled to an evaluation in excess of 30 percent for PTSD 
for the period commencing August 12, 1999.

The record reveals that the rating decision of May 1996 made 
reference to the rating criteria then in effect but that the 
statement of the case issued in May 1997 set forth in the 
section for pertinent rating schedule provisions only the 
revised criteria which became effective November 7, 1996.  It 
is thus not clear whether the RO applied the former rating 
criteria, which the Board has found are more favorable to the 
veteran, for the period February 5, 1996, to August 11, 1999.  
The rating decision of June 2000 applied the revised 
criteria, not the former criteria, for the period commencing 
August 12, 1999.  The Board finds that this case must be 
remanded to the RO so that the RO may rate the veteran's PTSD 
for both periods of time under the former criteria, and 
permit him an opportunity to submit evidence and argument in 
support of his claim for increased initial evaluations for 
PTSD.

The veteran also seeks an increased rating for bilateral pes 
cavus with metatarsalgia and callosities.  At his hearing in 
September 1997, the veteran testified that he was receiving 
treatment at a VA podiatry clinic, and that he had 
appointments scheduled for October 1997.  It thus appears 
that all records of VA treatment of the veteran's feet may 
not have been obtained by the RO.  Because records in the 
possession of VA are deemed to be constructively of record, 
any such additional treatment records must be obtained prior 
to a final disposition of the appeal on the issue of 
entitlement to an increased rating for the bilateral foot 
disability.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

While this case is in remand status, the RO will be able to 
determine whether the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been complied with. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request that the 
veteran identify all medical care 
providers who have treated him for PTSD 
and bilateral pes cavus with 
metatarsalgia and callosities since 
October 1997. After securing any 
necessary releases, the RO should obtain 
all identified records and incorporate 
them into the claims file.  Facilities 
contacted should include the VA Medical 
Center in Little Rock, Arkansas, 
including the podiatry clinic and mental 
health clinic.  In the event that any 
identified records are not obtained, the 
RO should comply with the notice 
provisions of the VCAA. 

2.  If deemed necessary, the RO should 
arrange for the veteran to undergo 
additional psychiatric and podiatric 
examinations.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

4.  The RO should then, under the former 
criteria, readjudicate the veteran's 
claims of entitlement to an initial 
rating in excess of 10 percent for PTSD 
for the period February 5, 1996, to 
August 11, 1999, and to an initial rating 
in excess of 30 percent for the period 
commencing August 12, 1999.  The issue of 
entitlement to a rating in excess of 10 
percent for bilateral pes cavus with 
metatarsalgia and callosities should also 
be readjudicated.

5.  If decision on any issue in appellate 
status remains adverse to the veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
and an appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified.  The veteran is 
advised that a failure to report for a necessary VA 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2000).  He is also advised 
that he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


